Exhibit 10.1

 

TELEPHONE AND DATA SYSTEMS, INC.

 

2011 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------


 

TELEPHONE AND DATA SYSTEMS, INC.

2011 LONG-TERM INCENTIVE PLAN

 

ARTICLE I

 

PURPOSE

 

The purposes of this Telephone and Data Systems, Inc. 2011 Long-Term Incentive
Plan (the “Plan”) are (i) to align the interests of the stockholders of the
Company and recipients of awards under this Plan by increasing the proprietary
interest of such recipients in the Company’s growth and success, (ii) to advance
the interests of the Company by attracting and retaining officers and other
employees of the Company and certain of its Affiliates, and (iii) to motivate
such persons to act in the long-term best interests of the Company and its
stockholders.  As of the effective date of the Plan, no further awards shall be
granted under a Prior Plan, except with respect to annual bonus deferrals and
related employer match awards for calendar years commencing prior to January 1,
2013.

 

ARTICLE II

 

DEFINITIONS

 

For purposes of the Plan, the following capitalized terms shall have the
meanings set forth in this Article.

 

2.1           “Account Balance Plan” shall mean an “account balance plan” within
the meaning of Treasury Regulation §1.409A-1(c)(2)(i)(A) (whether elective or
non-elective in nature) maintained by an Employer or any affiliate thereof. 
“Affiliate” for this purpose shall mean (i) a corporation that is a member of
the same controlled group of corporations (within the meaning of section
414(b) of the Code) as an Employer or (ii) a trade or business (whether or not
incorporated) under common control (within the meaning of section 414(c) of the
Code) with an Employer.  An Account Balance Plan shall include, without
limitation, (i) the deferral program set forth in Article VII, (ii) the
interest-bearing deferral arrangements maintained by the Company and TDS
Telecommunications Corporation; (iii) the Company’s Supplemental Executive
Retirement Plan; (iv) the United States Cellular Corporation Executive Deferred
Compensation Interest Account Plan and (v) the deferral arrangement maintained
by United States Cellular Corporation under its Long-Term Incentive Plan.

 

2.2           “Affiliate” shall mean (i) a Person owning, directly or
indirectly, the combined voting power of all classes of capital stock of the
Company that is sufficient to elect at least a majority of the members of the
Board, or (ii) a Person of which the Company, directly or indirectly, owns or
controls shares or securities or other interests having combined voting power
sufficient to permit the Company to elect at least a majority of the members of
the board of directors or other governing body of such Person.

 

--------------------------------------------------------------------------------


 

2.3           “Agreement” shall mean a written or electronic agreement between
the Company and an award recipient evidencing an award granted hereunder.

 

2.4           “Board” shall mean the board of directors of the Company.

 

2.5           “Bonus Stock” shall mean shares of Common Stock awarded hereunder
that are not subject to a Restriction Period or Performance Measures.

 

2.6           “Bonus Stock Award” shall mean an award of Bonus Stock.

 

2.7           “Bonus Year” shall mean each calendar year commencing on or after
January 1, 2013 for which an annual bonus is payable.  For the avoidance of
doubt, any annual bonus deferral and related employer match award with respect
to bonus years commencing prior to January 1, 2013 shall be governed by the
terms of the Telephone and Data Systems, Inc. 2004 Long-Term Incentive Plan, as
amended and restated.

 

2.8           “Change in Control” shall have the meaning set forth in
Section 8.9.

 

2.9           “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

2.10         “Committee” shall mean a committee designated by the Board,
consisting of two or more members of the Board, each of whom may be (i) an
“outside director” within the meaning of section 162(m) of the Code and (ii) a
“Non-Employee Director” within the meaning of Rule 16b-3 under the Exchange Act.

 

2.11         “Common Stock” shall mean the class of shares of the Company
designated as “Common Shares” in its Restated Certificate of Incorporation.

 

2.12         “Company” shall mean Telephone and Data Systems, Inc., a Delaware
corporation, or any successor thereto.

 

2.13         “Deferred Compensation Account” shall mean a book reserve
maintained by the Company for the purpose of measuring the amount of deferred
compensation payable to an employee under Article VII of the Plan.

 

2.14         “Disability” shall mean, solely for purposes of Article VII of the
Plan, a total physical disability which, in the Committee’s judgment, prevents
an award recipient from performing substantially such award recipient’s
employment duties and responsibilities for a continuous period of at least six
months.

 

2.15         “Distributable Balance” shall mean the portion of an employee’s
Deferred Compensation Account that is nonforfeitable.

 

2.16         “Employer” shall mean the Company or any Affiliate designated by
the Committee and approved by the Board.

 

2

--------------------------------------------------------------------------------


 

2.17         “Employer Match Award” shall mean an amount credited to an
employee’s Deferred Compensation Account pursuant to Section 7.2 that is based
upon the amount deferred by the employee pursuant to Section 7.1.

 

2.18         “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

2.19         “Fair Market Value” of a share of Common Stock shall mean its
closing sale price on the principal national stock exchange on which the Common
Stock is traded on the date as of which such value is being determined, or, if
there shall be no reported sale for such date, on the next preceding date for
which a sale was reported; provided, however, that if the Common Stock is not
listed on a national stock exchange or if Fair Market Value for any date cannot
be so determined, Fair Market Value shall be determined by the Committee by
whatever means or method as the Committee, in the good faith exercise of its
discretion, shall at such time deem appropriate and in compliance with section
409A of the Code.

 

2.20         “Incentive Stock Option” shall mean an option to purchase shares of
Common Stock that meets the requirements of section 422 of the Code (or any
successor provision) and that is designated as intended to constitute an
incentive stock option.

 

2.21         “Legal Representative” shall mean a guardian, legal representative
or other Person acting in a similar capacity with respect to an award holder.

 

2.22         “Newly Eligible Employee” shall mean an employee who (i) newly is
eligible to participate in the deferral program set forth in Article VII and
(ii) was not, at any time during the 24-month period ending on the date on which
he or she became eligible to participate in such deferral program, eligible to
participate in an Account Balance Plan (irrespective of whether such employee in
fact elected to participate in such plan).  For this purpose, an employee is not
eligible to participate in an Account Balance Plan solely on account of the
accrual of interest or earnings on amounts previously deferred thereunder.

 

2.23         “Non-Qualified Stock Option” shall mean an option to purchase
shares of Common Stock that is not an Incentive Stock Option.

 

2.24         “Officer” shall mean an employee who is designated as an officer of
an Employer by the board of directors of the Employer or by the By-laws of the
Employer.

 

2.25         “Performance Measures” shall mean criteria and objectives
established by the Committee that must be attained (i) as a condition to the
grant or exercisability of certain Stock Options or SARs, (ii) as a condition to
the grant of certain Stock Awards or (iii) during the applicable Restriction
Period or Performance Period as a condition to (A) in the case of certain
Restricted Stock Awards, the vesting of the award recipient’s interest in the
Common Stock subject to such awards or (B) in the case of certain Restricted
Stock Unit Awards or Performance Share Awards, the award recipient’s receipt of
the Common Stock subject to such awards or the cash amount payable with respect
to such awards (or a combination thereof).  In the case of an award intended to
be “qualified performance-based compensation” within the meaning of section

 

3

--------------------------------------------------------------------------------


 

162(m) of the Code and the regulations thereunder, to the extent necessary to so
qualify, such criteria and objectives shall be any one or more of the following
corporate-wide or subsidiary, division, operating unit or individual measures,
stated in either absolute or relative terms:  the attainment by a share of
Common Stock of a specified Fair Market Value for a specified period of time;
earnings per share; return to stockholders (including dividends); return on
assets; return on equity; return on capital; earnings before or after taxes
and/or interest; return on investments; interest expense; cash flows; revenues;
sales; costs; expenses; economic value created; operating margin; gross margin;
net income before or after taxes; pretax earnings before interest, depreciation
and/or amortization; operating earnings either before or after interest expense
and either before or after incentives; market share; attainment of cost
reduction goals; customer count; cost per gross or net customer addition;
revenue per customer; customer turnover rate; return on operating costs; ratios
of employees to volume of business measures and population in licensed or
operating markets; financing costs; ratios of capital spending and investment to
volume of business measures; and strategic business criteria, consisting of one
or more objectives based on meeting specified market penetration, geographic
business expansion goals, cost targets, customer satisfaction, reductions in
errors and omissions, reductions in lost business, management of employment
practices and employee benefits, supervision of litigation and information
technology, quality and quality audit scores, and goals relating to acquisitions
or divestitures or any combination thereof.  Subject to section 162(m) of the
Code with respect to an award that is intended to be “qualified
performance-based compensation,” the Committee, in its sole discretion, may
amend or adjust the Performance Measures or other terms and conditions of an
outstanding award in recognition of unusual or nonrecurring events affecting the
Company or its financial statements or changes in law or accounting principles.

 

2.26         “Performance Period” shall mean a period designated by the
Committee during which (i) Performance Measures applicable to an award shall be
measured and (ii) the conditions to vesting applicable to an award shall remain
in effect.

 

2.27         “Performance Share” shall mean a right, contingent upon the
attainment of specified Performance Measures within a specified Performance
Period, to receive one share of Common Stock, which may be Restricted Stock, or,
in lieu thereof, the Fair Market Value of one share of Common Stock in cash.

 

2.28         “Performance Share Award” shall mean an award of Performance
Shares.

 

2.29         “Permitted Transferee” shall mean (i) the award recipient’s spouse
or former spouse, (ii) any of the award recipient’s children, stepchildren,
grandchildren, parents, stepparents, grandparents, nieces, nephews or siblings,
including adoptive relationships, (iii) any of the award recipient’s
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships, (iv) a trust of which the award
recipient or one or more of the Persons described in clauses (i), (ii) or (iii)
are the only beneficiaries during the term the award is held by a Permitted
Transferee, (v) a partnership in which no Person is a partner other than the
award recipient or one or more of the Persons described in clauses (i)-(vii)
hereof, (vi) a limited liability company in which no Person is a member other
than the award recipient or one or more of the Persons described in clauses
(i)-(vii) hereof, or (vii) any other Person who would be eligible to exercise
Stock Options and SARs under Form S-8, issued under

 

4

--------------------------------------------------------------------------------


 

the Securities Act of 1933, as amended, and who is approved in writing by the
Committee prior to any transfer of an award, provided that any Person described
in clauses (i) - (vii) hereof has entered into a written agreement with the
Company to withhold Common Stock or cash which would otherwise be delivered or
payable to such Person to satisfy any federal, state, local or other taxes that
may be required to be withheld or paid in connection with the award in the event
that the award recipient does not provide for an arrangement satisfactory to the
Company to assure that such taxes will be paid.

 

2.30         “Person” shall mean any individual, group, firm, corporation,
general partnership, limited partnership, limited liability partnership, limited
liability company, joint venture, association, trust or other entity.

 

2.31         “Prior Plan” shall mean the Telephone and Data Systems, Inc. 2004
Long-Term Incentive Plan, as amended and restated, and any similar plan
maintained by the Company for the benefit of employees or officers of the
Employers under which equity compensation awards remain outstanding as of the
effective date of the Plan.

 

2.32         “Restricted Stock” shall mean shares of Common Stock that are
subject to a Restriction Period.

 

2.33         “Restricted Stock Award” shall mean an award of Restricted Stock.

 

2.34         “Restricted Stock Unit” shall mean a right that entitles the holder
thereof to receive a share of Common Stock or cash equal to the Fair Market
Value of a share of Common Stock, which shall be contingent upon the expiration
of a specified Restriction Period.

 

2.35         “Restricted Stock Unit Award” shall mean an award of Restricted
Stock Units.

 

2.36         “Restriction Period” shall mean any period designated by the
Committee during which (i) the Common Stock subject to a Restricted Stock Award
shall not be sold, transferred, assigned, pledged, hypothecated or otherwise
encumbered or disposed of, except as provided in the Plan or the Agreement
relating to such award, or (ii) the restrictions applicable to a Restricted
Stock Unit Award shall remain in effect.

 

2.37         “Retirement” shall mean, solely for purposes of Article VII of the
Plan, an employee’s Separation from Service on or after his or her Early
Retirement Date or Normal Retirement Date (as defined in the Telephone and Data
Systems, Inc. Pension Plan).

 

2.38         “SAR” shall mean a stock appreciation right that entitles the
holder thereof to receive, upon exercise of the SAR, Common Stock, cash or a
combination thereof with an aggregate value equal to the excess of the Fair
Market Value of one share of Common Stock on the date of exercise over the base
price of such SAR, multiplied by the number of such SARs which are exercised.

 

2.39         “Separation from Service” shall mean a termination of employment
with the Employers and their affiliates within the meaning of Treasury
Regulation §1.409A-1(h)

 

5

--------------------------------------------------------------------------------


 

(without regard to any permissible alternative definition thereunder). 
“Affiliate” for this purpose shall mean (i) a corporation that is a member of
the same controlled group of corporations (within the meaning of section
414(b) of the Code) as an Employer or (ii) a trade or business (whether or not
incorporated) under common control (within the meaning of section 414(c) of the
Code) with an Employer, but in each case substituting a 50% ownership level for
the 80% ownership level specified therein.

 

2.40         “Specified Employee” shall have the meaning set forth in the
“Section 409A Specified Employee Policy of Telephone and Data Systems, Inc. and
its Affiliates,” which policy hereby is incorporated herein by reference.

 

2.41         “Stock Award” shall mean a Bonus Stock Award, a Restricted Stock
Award or a Restricted Stock Unit Award.

 

2.42         “Stock Option” shall mean an Incentive Stock Option or a
Non-Qualified Stock Option.

 

2.43         “Unforeseeable Emergency” shall mean a severe financial hardship to
an employee resulting from (i) an illness or accident of the employee, the
employee’s spouse, or the employee’s dependent (as defined in section 152 of the
Code, without regard to sections 152(b)(1), (b)(2) and (d)(1)(B)), (ii) the loss
of the employee’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, irrespective of
whether caused by a natural disaster), or (iii) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the employee.

 

ARTICLE III

 

ELIGIBILITY AND ADMINISTRATION

 

3.1           Eligibility.  Participants in the Plan shall consist of such
employees of the Employers as the Committee in its sole discretion may select
from time to time.  The Committee’s selection of an employee to participate in
the Plan at any time shall not require the Committee to select such employee to
participate in the Plan at any other time.  Except as otherwise provided in an
Agreement, for purposes of this Plan, references to employment by an Employer
shall also mean employment by an Affiliate.

 

3.2           Administration.  (a) In General.  The Plan shall be administered
by the Committee in accordance with the terms of the Plan.  The Committee, in
its discretion, shall select employees for participation in the Plan and shall
determine the form, amount and timing of each grant of an award and, if
applicable, the number of shares of Common Stock subject to an award, the
purchase price or base price associated with the award, the exercise price of
any Stock Option award, the time and conditions of exercise or settlement of the
award and all other terms and conditions of the award, including, without
limitation, the form and terms of the Agreement evidencing the award.  Any one
or a combination of the following awards may be made under the Plan to eligible
individuals: (i) Stock Options in the form of Incentive Stock Options or Non-

 

6

--------------------------------------------------------------------------------


 

Qualified Stock Options, (ii) SARs, (iii) Stock Awards in the form of Bonus
Stock, Restricted Stock or Restricted Stock Units, (iv) Performance Share Awards
and (v) Employer Match Awards.

 

The Committee may, in its sole discretion and for any reason at any time,
subject to the requirements imposed under section 162(m) of the Code and
regulations promulgated thereunder in the case of an award intended to be
“qualified performance-based compensation,” take action such that (A) any or all
outstanding Stock Options and SARs shall become exercisable in part or in full,
(B) the Restriction Period applicable to any outstanding Restricted Stock Award
or Restricted Stock Unit Award shall terminate or shall be of a shorter
duration, (C) the Performance Period applicable to any outstanding Performance
Share Award or other award shall terminate or shall be of a shorter duration,
(D) the Performance Measures applicable to any outstanding Performance Share
Award or other award shall be deemed to be satisfied at the maximum or any other
level and (E) all or a portion of the amount in a Deferred Compensation Account
attributable to an Employer Match Award shall become nonforfeitable.

 

The Committee shall interpret the Plan and establish any rules and procedures
the Committee deems necessary or desirable for the administration of the Plan
and may impose, incidental to the grant of an award, conditions with respect to
the award, such as restricting or limiting competitive employment or other
activities.  All such interpretations, rules, procedures and conditions shall be
final, conclusive and binding on all parties.  A majority of the members of the
Committee shall constitute a quorum.  The acts of the Committee shall be either
(i) acts of a majority of the members of the Committee present at any meeting at
which a quorum is present or (ii) acts approved in writing by all of the members
of the Committee without a meeting.

 

(b)           Delegation.  To the extent legally permissible, the Committee may
delegate some or all of its power and authority hereunder to the Board or to the
President and Chief Executive Officer or other executive officer of the Company
as the Committee deems appropriate; provided, however, that (i) the Committee
may not delegate its power and authority to the Board or the President and Chief
Executive Officer or other executive officer of the Company with regard to the
grant of an award under this Plan to any individual deemed to be a “covered
employee” within the meaning of section 162(m) of the Code or who, in the
Committee’s judgment, is likely to be a covered employee at any time during the
period an award to such employee may result in taxable income to the employee,
or (ii) the Committee may not delegate its power and authority to the President
and the Chief Executive Officer or other executive officer of the Company with
regard to the selection for participation in this Plan of an officer or other
individual subject to section 16 of the Exchange Act, or decisions concerning
the timing, pricing or number of shares subject to an award granted to such an
officer or other individual.

 

(c)           Indemnification.  No member of the Board or Committee, and neither
the President and Chief Executive Officer nor any other executive officer to
whom the Committee delegates any of its power and authority hereunder, shall be
liable for any act, omission, interpretation, construction or determination made
in good faith in connection with the Plan and each member of the Board and the
Committee and the President and Chief Executive Officer and each other executive
officer who is designated by the Committee to exercise any power or authority
hereunder shall be

 

7

--------------------------------------------------------------------------------


 

entitled to indemnification and reimbursement by the Company in respect of any
claim, loss, damage or expense (including attorneys’ fees) arising therefrom to
the full extent permitted by law, except as otherwise may be provided in the
Company’s certificate of incorporation and/or by-laws, and under any directors’
and officers’ liability insurance which may be in effect from time to time.

 

3.3           Shares Available.

 

(a)           Subject to adjustment as provided in Section 8.8, 6,000,000 shares
of Common Stock initially shall be available under the Plan, of which (i) no
more than 6,000,000 shares of Common Stock in the aggregate may be issued under
the Plan in connection with Incentive Stock Options and (ii) no more than
300,000 shares of Common Stock in the aggregate may be issued under the Plan in
connection with Bonus Stock Awards.  Such shares shall be reduced by the sum of
the aggregate number of shares of Common Stock then subject to outstanding
awards under the Plan.

 

(b)           To the extent that shares of Common Stock subject to an
outstanding award under this Plan are not issued or delivered by reason of
(i) the expiration, termination, cancellation or forfeiture of such award or
(ii) the settlement of such award in cash, then such shares of Common Stock
shall again be available under this Plan.  Notwithstanding anything in this
Section 3.3 to the contrary, shares of Common Stock subject to an award under
this Plan may not again be made available for issuance under this Plan if such
shares are: (i) shares delivered to or withheld by the Company to pay the
exercise price of a Stock Option, (ii) shares delivered to or withheld by the
Company to satisfy withholding taxes related to an award or (iii) shares that
were subject to a stock-settled SAR and were not issued upon the net settlement
of such SAR.

 

(c)           Shares of Common Stock to be delivered under the Plan shall be
made available from authorized and unissued shares of Common Stock, or
authorized and issued shares of Common Stock reacquired and held as treasury
shares or otherwise or a combination thereof.

 

(d)           In the case of an award intended to be “qualified
performance-based compensation” under section 162(m) of the Code and the
regulations thereunder, to the extent necessary to so qualify, (i) the maximum
number of shares of Common Stock with respect to which Stock Options or SARs or
a combination thereof may be granted during any fiscal year of the Company to
any grantee shall be 800,000, subject to adjustment as provided in Section 8.8,
(ii) the maximum number of shares of Common Stock with respect to which Stock
Awards subject to Performance Measures may be granted during any fiscal year of
the Company to any grantee shall be 400,000, subject to adjustment as provided
in Section 8.8, and (iii) the maximum number of shares of Common Stock with
respect to which Performance Share Awards may be granted during any fiscal year
of the Company to any grantee shall be 400,000, subject to adjustment as
provided in Section 8.8.

 

8

--------------------------------------------------------------------------------


 

ARTICLE IV

 

STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

 

4.1           Stock Options.  (a) In General.  The Committee may, in its
discretion, grant Stock Options to such employees as may be selected by the
Committee; provided, however, that an employee of an Affiliate may be granted a
Stock Option only if the underlying Common Stock qualifies, with respect to the
employee, as “service recipient stock” within the meaning set forth in section
409A of the Code.  Each Stock Option, or portion thereof, that is not an
Incentive Stock Option shall be a Non-Qualified Stock Option.  To the extent
that the aggregate Fair Market Value (determined as of the date of grant) of
shares of Common Stock with respect to which Stock Options designated as
Incentive Stock Options are exercisable for the first time by a Stock Option
holder during any calendar year (under the Plan or any other plan of the Company
or any related corporation (as defined in Treasury Regulation §1.421-1(i)(2))
exceeds the amount (currently $100,000) established by the Code, such Stock
Options shall constitute Non-Qualified Stock Options.  Stock Options shall be
subject to the terms and conditions set forth in this Section 4.1 and shall
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Committee shall deem advisable.

 

(b)           Number of Shares and Purchase Price.  The number of shares of
Common Stock subject to a Stock Option and the purchase price per share of
Common Stock purchasable upon exercise of the Stock Option shall be determined
by the Committee; provided, however, that the purchase price per share of Common
Stock purchasable upon exercise of a Stock Option shall not be less than 100% of
the Fair Market Value of a share of Common Stock on the date such Stock Option
is granted; provided further, that if an Incentive Stock Option shall be granted
to an employee who, at the time the option is granted, owns (or is treated as
owning) capital stock possessing more than ten percent of the total combined
voting power of all classes of capital stock of the Company (or of any related
corporation (as defined in Treasury Regulation §1.421-1(i)(2)) (a “Ten Percent
Holder”), the purchase price per share of Common Stock shall not be less than
the price (currently 110% of its Fair Market Value) required by the Code in
order for the Stock Option to constitute an Incentive Stock Option.

 

(c)           Option Period and Exercisability.  The period during which a Stock
Option may be exercised shall be determined by the Committee; provided, however,
that no Stock Option shall be exercised later than ten years after its date of
grant; provided further, that if an Incentive Stock Option shall be granted to a
Ten Percent Holder, such Stock Option shall be exercised no later than five
years after its date of grant.  The Committee may, in its discretion, establish
Performance Measures which must be attained as a condition either to a grant of
a Stock Option or to the exercisability of all or a portion of a Stock Option. 
The Committee shall determine whether a Stock Option shall become exercisable in
cumulative or non-cumulative installments or in part or in full at any time.  A
Stock Option may be exercised only with respect to whole shares of Common Stock.

 

(d)           Method of Exercise.  A Stock Option may be exercised (i) by giving
written notice or notice by electronic means approved by the Company to the Vice
President-Human Resources of the Company (or such other Person as may be
designated by the Vice President-Human Resources)

 

9

--------------------------------------------------------------------------------


 

specifying the number of whole shares of Common Stock to be purchased and by
arranging for the payment therefore in accordance with this Section 4.1(d) and
(ii) by executing such documents and taking any other actions as the Company may
reasonably request.  The holder of a Stock Option may pay for the shares of
Common Stock to be purchased pursuant to the exercise of such Stock Option
(A) in cash, (B) by delivery (either actual delivery or by attestation
procedures established by the Company) of previously-owned whole shares of
Common Stock having an aggregate Fair Market Value, determined as of the date of
exercise, equal to the aggregate purchase price payable by reason of such
exercise, (C) with respect to an Officer, by authorizing the Company to withhold
whole shares of Common Stock which otherwise would be delivered having an
aggregate Fair Market Value, determined as of the date of exercise, equal to the
aggregate purchase price payable by reason of such exercise, (D) to the extent
legally permissible, in cash by a broker-dealer acceptable to the Company to
whom the holder has submitted an irrevocable notice of exercise or (E) by a
combination of (A), (B) and with respect to an Officer, (C), in each case to the
extent set forth in the Agreement or any amendment thereto.  Any fraction of a
share of Common Stock which would be required to satisfy the aggregate of such
purchase price and the withholding taxes with respect to the award, as described
in Section 8.6, shall be disregarded and the remaining amount due shall be paid
in cash by the holder. No shares of Common Stock shall be issued and no
certificate representing shares of Common Stock shall be delivered until the
full purchase price therefor and the withholding taxes thereon, as described in
Section 8.6, have been paid (or arrangement has been made for such payment to
the Company’s satisfaction).

 

4.2                                 Stock Appreciation Rights.  (a) In General. 
The Committee may, in its discretion, grant SARs to such employees as may be
selected by the Committee; provided, however, that an employee of an Affiliate
may be granted an SAR only if the underlying Common Stock qualifies, with
respect to the employee, as “service recipient stock” within the meaning set
forth in section 409A of the Code.  SARs shall be subject to the terms and
conditions set forth in this Section 4.2 and shall contain such additional terms
and conditions, not inconsistent with the terms of the Plan, as the Committee
shall deem advisable.

 

(b)           Number of Shares and Base Price.  The number of shares of Common
Stock subject to an SAR and the base price of an SAR shall be determined by the
Committee; provided, however, that the base price of an SAR shall not be less
than 100% of the Fair Market Value of a share of Common Stock on the date of
grant of such SAR.

 

(c)           Exercise Period and Exercisability.  The Agreement relating to an
award of SARs shall specify whether such award may be settled in Common Stock or
cash or a combination thereof.  The period during which an SAR may be exercised
shall be determined by the Committee; provided, however, that no SAR shall be
exercised later than ten years after its date of grant.  The Committee may, in
its discretion, establish Performance Measures that must be attained as a
condition either to the grant of an SAR or to the exercisability of all or a
portion of an SAR.  The Committee shall determine whether an SAR shall become
exercisable in cumulative or non-cumulative installments or in part or in full
at any time.  An SAR may be exercised only with respect to whole shares of
Common Stock.  Prior to the exercise of an SAR for Common Stock, the holder of
such SAR shall have no rights as a stockholder of the Company with respect to
the Common Stock subject to such SAR.

 

10

--------------------------------------------------------------------------------


 

(d)           Method of Exercise.  An SAR may be exercised (i) by giving written
notice or notice by electronic means approved by the Company to the Vice
President-Human Resources of the Company (or such other Person as may be
designated by the Vice President-Human Resources) specifying the number of whole
shares of Common Stock with respect to which the SAR is being exercised and
(ii) by executing such documents and taking any other actions as the Company may
reasonably request.

 

4.3                                 Termination of Employment.  Subject to the
requirements of the Code, all of the terms relating to the exercise,
cancellation or other disposition of a Stock Option or SAR upon an employee’s
termination of employment with an Employer, whether by reason of disability,
retirement, death or any other reason, shall be determined by the Committee and
set forth in an Agreement.  Notwithstanding the foregoing, if an award recipient
ceases to be employed by an Employer on account of such award recipient’s
negligence, willful misconduct, competition with the Company or an Affiliate or
misappropriation of confidential information of the Company or an Affiliate, in
each case, as determined by the Company in its sole discretion, then the Stock
Option or SAR shall terminate immediately upon such termination of employment,
unless such Stock Option or SAR terminates earlier pursuant to Section 8.10.

 

4.4                                 No Repricing.  Notwithstanding any provision
in the Plan to the contrary and subject to Section 8.8, the Committee shall not,
without the approval of the stockholders of the Company (i) reduce the purchase
price or base price of any previously granted Stock Option or SAR, (ii) cancel
any previously granted Stock Option or SAR in exchange for another Stock Option
or SAR with a lower purchase price or base price; (iii) cancel any previously
granted Stock Option or SAR in exchange for cash or another award if the
purchase price of such Stock Option or the base price of such SAR exceeds the
Fair Market Value of a share of Common Stock on the date of such cancellation;
or (iv) take any other action that would constitute a “repricing,” as such term
is used in Section 303A.08 of The New York Stock Exchange Listed Company Manual,
in each case other than in connection with a Change in Control.

 

ARTICLE V

 

STOCK AWARDS

 

5.1                                 Stock Awards.  The Committee may, in its
discretion, grant Stock Awards to such employees as may be selected by the
Committee.  The Agreement relating to a Stock Award shall specify the number of
shares of Common Stock or Restricted Stock Units subject to the award, the
purchase price (if any) applicable to the award, the Restriction Period (if any)
applicable to the award and whether the Stock Award is a Bonus Award, Restricted
Stock Award or Restricted Stock Unit Award.  A grant of a Stock Award may be
made to an employee upon the attainment of Performance Measures.  Stock Awards
shall be subject to the terms and conditions set forth in this Article V and
shall contain such additional terms and conditions, not inconsistent with the
terms of the Plan, as the Committee shall deem advisable.

 

5.2                                 Terms of Stock Awards.  (a)  Vesting and
Forfeiture.  The Agreement relating to a Restricted Stock Award or a Restricted
Stock Unit Award shall provide, in the manner determined by the Committee, in
its discretion, and subject to the provisions of the Plan,

 

11

--------------------------------------------------------------------------------


 

(i) for the vesting of the shares of Common Stock subject to such Restricted
Stock Award or the vesting of such Restricted Stock Unit Award upon either
(w) the attainment of specified Performance Measures during the specified
Restriction Period or (x) the award recipient’s continuous period of employment
with an Employer during the specified Restriction Period, and (ii) for the
forfeiture of the shares of Common Stock subject to such Restricted Stock Award
or the forfeiture of such Restricted Stock Unit Award (y) if such specified
Performance Measures are not attained during the specified Restriction Period or
(z) if the award recipient terminates such employment during the specified
Restriction Period.

 

(b)           Rights with Respect to Restricted Stock Awards.  Unless otherwise
set forth in the Agreement relating to a Restricted Stock Award, and subject to
the terms and conditions of a Restricted Stock Award, the award recipient shall
have all rights as a stockholder of the Company, including, but not limited to,
voting rights, the right to receive dividends or other distributions and the
right to participate in any capital adjustment applicable to all holders of
Common Stock; provided, however, that (i) a distribution with respect to shares
of Common Stock, other than a regular cash dividend, and (ii) a regular cash
dividend with respect to shares of Common Stock that are subject to
performance-based vesting conditions, in each case, shall be deposited with the
Company and shall be subject to the same restrictions as the Common Stock with
respect to which such distribution was made.

 

(c)           Settlement of Vested Restricted Stock Unit Awards.  The Agreement
relating to a Restricted Stock Unit Award (i) shall specify whether such award
may be settled in Common Stock or cash or a combination thereof and (ii) may
specify whether the holder thereof shall be entitled to receive, on a current or
deferred basis, dividend equivalents, and, if determined by the Committee,
interest on or the deemed reinvestment of any deferred dividend equivalents,
with respect to the Common Stock subject to such award.  Any dividend
equivalents with respect to Restricted Stock Units that are subject to
performance-based vesting conditions shall be subject to the same restrictions
as such Restricted Stock Units.  Prior to the settlement of a Restricted Stock
Unit Award in Common Stock, the holder of such award shall have no rights as a
stockholder of the Company with respect to the Common Stock subject to such
award.

 

(d)           Custody and Delivery of Common Stock.  During the Restriction
Period, at the Company’s sole discretion, the shares of Restricted Stock either
(i) shall be held by a custodian in book entry form, with the restrictions on
the shares duly noted, or (ii) shall be represented by a certificate or
certificates registered in the award recipient’s name, which may bear a legend,
in addition to any legend which may be required pursuant to Section 8.7,
indicating that the ownership of the shares represented by such certificate is
subject to the restrictions, terms and conditions of the Plan and the Agreement
relating to the Restricted Stock Award.  Any such certificates shall be
deposited with the Company or its agent, together with stock powers or other
instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate by the
Company, that would permit transfer to the Company of all or a portion of the
shares subject to the Restricted Stock Award in the event such award is
forfeited in whole or in part.  Upon termination of any Restriction Period and
the satisfaction of any Performance Measures applicable to a Restricted Stock
Award, subject to the employee’s timely payment of any taxes in accordance with
Section 8.6, the restrictions shall be removed from the requisite number of
shares of Common Stock that are held in book entry form or, alternatively,

 

12

--------------------------------------------------------------------------------


 

certificates evidencing ownership of the requisite number of shares of Common
Stock shall be delivered to the holder of such award.  Upon settlement of a
Restricted Stock Unit Award in Common Stock or upon the grant of a Bonus Stock
Award, in each case subject to the employee’s timely payment of any taxes in
accordance with Section 8.6, the Common Stock subject to such Restricted Stock
Unit Award or Bonus Stock Award shall be issued in book entry form or,
alternatively, in a certificate or certificates registered in the award
recipient’s name.

 

5.3                                 Termination of Employment.  All of the terms
relating to the satisfaction of Performance Measures and the termination of the
Restriction Period relating to a Restricted Stock Award or a Restricted Stock
Unit Award, or any forfeiture and cancellation of such award upon an employee’s
termination of employment with an Employer, whether by reason of disability,
retirement, death or any other reason, shall be determined by the Committee and
set forth in an Agreement.  Notwithstanding the foregoing, if an award recipient
ceases to be employed by an Employer on account of such award recipient’s
negligence, willful misconduct, competition with the Company or an Affiliate or
misappropriation of confidential information of the Company or an Affiliate, in
each case, as determined by the Company in its sole discretion, then the
Restricted Stock Award or Restricted Stock Unit Award shall terminate
immediately upon such termination of employment, unless such award terminates
earlier pursuant to Section 8.10.

 

ARTICLE VI

 

PERFORMANCE SHARE AWARDS

 

6.1                                 Performance Share Awards.  The Committee
may, in its discretion, grant Performance Share Awards to such employees as may
be selected by the Committee.  Performance Share Awards shall be subject to the
terms and conditions set forth in this Article VI and shall contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Committee shall deem advisable.

 

(a)           Number of Performance Shares, Performance Measures and Performance
Period.  The number of Performance Shares subject to a Performance Share Award
and the Performance Measures and Performance Period applicable to such award
shall be determined by the Committee.

 

(b)           Vesting and Forfeiture.  The Agreement relating to a Performance
Share Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of the Plan, for the vesting of such
award upon the attainment of specified Performance Measures during the specified
Performance Period, and for the forfeiture of such award if specified
Performance Measures are not attained during the specified Performance Period.

 

(c)           Settlement of Vested Performance Share Awards.  The Agreement
relating to a Performance Share Award (i) shall specify whether such award may
be settled in Common Stock (including shares of Restricted Stock) or cash or a
combination thereof and (ii) may specify whether the holder thereof shall be
entitled to receive, on a current or deferred basis, dividend equivalents, and,
if determined by the Committee, interest on or the deemed reinvestment of any
deferred dividend equivalents, with respect to the Common Stock subject to such
award.  Any dividend

 

13

--------------------------------------------------------------------------------


 

equivalents with respect to Performance Share Awards shall be subject to the
same restrictions as such Performance Share Awards.  If a Performance Share
Award is settled in shares of Restricted Stock, such shares of Restricted Stock
shall be held by a custodian in book entry form or a certificate or certificates
representing such Restricted Stock shall be issued in accordance with
Section 5.2(d), and the holder of such shares of Restricted Stock shall have
such rights of a stockholder of the Company as determined pursuant to
Section 5.2(b).  Prior to the settlement of a Performance Share Award in Common
Stock, including Restricted Stock, the holder of such award shall have no rights
as a stockholder of the Company with respect to the Common Stock subject to such
award.

 

6.2                                 Termination of Employment.  All of the terms
relating to the satisfaction of Performance Measures and the termination of the
Performance Period relating to a Performance Share Award, or any forfeiture and
cancellation of such award upon an employee’s termination of employment with an
Employer, whether by reason of disability, retirement, death, or any other
reason, shall be determined by the Committee and set forth in an Agreement. 
Notwithstanding the foregoing, if an award recipient ceases to be employed by an
Employer on account of such award recipient’s negligence, willful misconduct,
competition with the Company or an Affiliate or misappropriation of confidential
information of the Company or an Affiliate, in each case, as determined by the
Company in its sole discretion, then the Performance Share Award shall terminate
immediately upon such termination of employment, unless such Performance Share
Award terminates earlier pursuant to Section 8.10.

 

ARTICLE VII

 

DEFERRED COMPENSATION ACCOUNTS
AND EMPLOYER MATCH AWARDS

 

7.1                                 Annual Bonus Deferral.  The Committee may,
in its discretion, permit an employee selected by the Committee to make an
irrevocable election (i) not to receive currently any whole percentage of his or
her gross annual bonus payment for a Bonus Year and (ii) to have an amount equal
to such percentage credited to the employee’s Deferred Compensation Account
(such election, a “deferral election”).  An employee’s deferral election shall
be made on or before the last day of the calendar year immediately preceding the
Bonus Year.  Notwithstanding the preceding sentence, if permitted by the
Company, a Newly Eligible Employee may make a deferral election with respect to
a Bonus Year within thirty (30) days following the date that the employee
becomes eligible; provided, however, that such deferral election shall apply
solely to that portion of the Newly Eligible Employee’s annual bonus equal to
the total annual bonus multiplied by the ratio of the number of days remaining
in the Bonus Year after the date of the deferral election over the total number
of days in the Bonus Year.  Annual bonus amounts credited to the employee’s
Deferred Compensation Account pursuant to this Section 7.1 (as adjusted for
deemed investment returns pursuant to Section 7.3) shall be 100% vested at all
times.

 

7.2                                 Employer Match Award.  (a) In General.  At
the time the Committee selects an employee for participation in the Plan
pursuant to Section 7.1, the Committee may also decide that such an employee is
eligible for an Employer Match Award.  Employer Match

 

14

--------------------------------------------------------------------------------


 

Awards shall be subject to the terms and conditions set forth in this
Section 7.2 and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem advisable. 
As of the date on which an amount (the “deferred amount”) is credited to an
employee’s Deferred Compensation Account pursuant to Section 7.1, there also
shall be credited to the employee’s Deferred Compensation Account an Employer
Match Award equal to a percentage of such deferred amount specified by the
Committee not in excess of 331/3%.

 

(b)  Vesting of Employer Match Award.  One-third of the Employer Match Award so
credited to the employee’s Deferred Compensation Account pursuant to this
Section 7.2 (as adjusted for deemed investment returns pursuant to Section 7.3)
shall become nonforfeitable on each of the first three annual anniversaries of
the last day of the Bonus Year, provided that the employee remains continuously
employed by an Employer until such date and the related annual bonus amount
credited to his or her Deferred Compensation Account has not been withdrawn or
distributed before such date; provided further, however, that if the employee
experiences a Separation from Service by reason of his or her Disability,
Retirement or death, all Employer Match Awards (as adjusted for deemed
investment returns pursuant to Section 7.3) credited to the employee’s Deferred
Compensation Account, to the extent not forfeited previously, shall become
nonforfeitable as of the date of such Separation from Service.  Any Employer
Match Award that is forfeitable as of the date that the employee experiences a
Separation from Service, or as of the date that the related annual bonus amount
is withdrawn or distributed, shall be forfeited as of the date of such
Separation from Service, withdrawal or distribution.  Notwithstanding the
foregoing provisions of this Section 7.2(b) or any other provision herein to the
contrary, if an employee experiences a Separation from Service on account of
such employee’s negligence, willful misconduct, competition with the Company or
an Affiliate or misappropriation of confidential information of the Company or
an Affiliate, in each case, as determined by the Company in its sole discretion,
then any Employer Match Award shall be forfeited immediately upon such
employee’s Separation from Service, unless such Employer Match Award is
forfeited earlier pursuant to Section 8.10.  Any Employer Match Awards and any
deemed investment returns credited to an employee’s Deferred Compensation
Account shall be an expense allocated to the employee’s Employer for the related
Bonus Year.

 

7.3                                 Deemed Investment of Deferred Compensation
Account.  Amounts credited to an employee’s Deferred Compensation Account
pursuant to Sections 7.1 and 7.2 shall be deemed to be invested in whole and
fractional shares of Common Stock at the Fair Market Value thereof on the date
as of which the amount is credited to the Deferred Compensation Account.

 

7.4                                 Payment of Deferred Compensation Account. 
An employee’s Distributable Balance shall be paid in a lump sum during the
seventh calendar month following the calendar month during which the employee
experiences a Separation from Service; provided, however, that an employee may
irrevocably elect, at the time that the employee makes the deferral election
pursuant to Section 7.1, to receive the applicable portion of the employee’s
Distributable Balance in a lump sum at an earlier date specified by the employee
that is at least three calendar years after the calendar year during which the
employee’s deferral election is made.  All payments of deferred compensation
hereunder will be made in whole shares of

 

15

--------------------------------------------------------------------------------


 

Common Stock, and cash equal to the Fair Market Value of any fractional share. 
Notwithstanding the foregoing, if an employee dies before the employee’s entire
Distributable Balance has been paid, then within sixty (60) days following the
employee’s death the Company shall pay the remainder of the Distributable
Balance to the employee’s beneficiary designated pursuant to Section 8.4.

 

7.5                                 Unforeseeable Emergency Withdrawals.  Upon
written request by an employee (other than an employee who has experienced a
Separation from Service) whom the Committee determines has suffered an
Unforeseeable Emergency, the Committee may direct payment to the employee of all
or any portion of the employee’s Distributable Balance.  An employee who has
experienced a Separation from Service shall not be eligible to receive a
withdrawal hereunder due to Unforeseeable Emergency.  The circumstances that
shall constitute an Unforeseeable Emergency will depend upon the facts of each
case, but, in any event, payment shall not exceed an amount reasonably necessary
to satisfy such emergency plus amounts necessary to pay taxes and penalties
reasonably anticipated as a result of such payment after taking into account the
extent to which such emergency is or may be relieved (i) through reimbursement
or compensation by insurance or otherwise; (ii) by liquidation of the employee’s
assets, to the extent the liquidation of such assets would not itself cause
severe financial hardship; or (iii) by cessation of deferrals under any Account
Balance Plan.  In the event that the Committee approves a withdrawal of all or a
portion of the employee’s Distributable Balance due to an Unforeseeable
Emergency, payment shall be made to the employee in a lump sum as soon as
practicable following such approval, but in no event later than sixty (60) days
after the occurrence of the Unforeseeable Emergency.

 

If an employee receives, either hereunder or from any other nonqualified
deferred compensation arrangement maintained by an Employer or Affiliate, a
withdrawal on account of the employee’s Unforeseeable Emergency, any deferral
election by the employee in effect under this Article VII shall be cancelled,
effective as of the date of such withdrawal.

 

ARTICLE VIII

 

GENERAL

 

8.1                                 Effective Date and Term of Plan.  This Plan
and the Revised Charter Amendments (as such term is defined in resolutions
adopted by the Board on November 28, 2011) shall be submitted to the
stockholders of the Company for approval at a special meeting of stockholders
(the “Special Stockholder Meeting”).  If this Plan and the Revised Charter
Amendments are approved, and the Revised Charter Amendments are effectuated,
this Plan shall become effective as of the effective date of the Revised Charter
Amendments.  If this Plan is not approved or the Revised Charter Amendments are
not approved or effectuated, then this Plan shall be void and of no effect. 
This Plan shall terminate ten years after it is approved by the stockholders of
the Company at the Special Stockholder Meeting, unless terminated earlier by the
Board.  Termination of the Plan shall not affect the terms or conditions of any
award granted prior to termination.

 

16

--------------------------------------------------------------------------------


 

8.2                                 Amendment.  The Board may amend the Plan as
it shall deem advisable, subject to any requirement of stockholder approval
under applicable law, rule or regulation, including section 162(m) of the Code,
and any rule of the principal national stock exchange on which the Common Stock
is then traded; provided, however, that no amendment shall be made without
stockholder approval if such amendment would (a) increase the maximum number of
shares of Common Stock available for issuance under the Plan (except as provided
in Section 8.8) or (b) with respect to any Incentive Stock Option, effect any
change inconsistent with section 422 of the Code.  No amendment may impair the
rights of a holder of an outstanding award without the consent of such holder.

 

8.3                                 Agreement.  Each award granted under the
Plan shall be evidenced by an Agreement setting forth the terms and conditions
applicable to such award.  No award shall be valid until an Agreement is
executed by the Company and either executed by the recipient or accepted by the
recipient by electronic means approved by the Company.  Upon such execution or
execution and electronic acceptance, and delivery of the Agreement to the
Company, such award shall be effective as of the effective date set forth in the
Agreement.

 

8.4                                 Designation of Beneficiaries.  Each employee
may designate a beneficiary or beneficiaries in the event of the employee’s
death with respect to his or her awards and his or her Deferred Compensation
Account by executing and filing with the Company during his or her lifetime a
beneficiary designation in such form as prescribed by the Company.  The employee
may change or revoke any such designation by executing and filing with the
Company during his or her lifetime a new beneficiary designation in such form as
prescribed by the Company.  To the extent that an outstanding Stock Option or
SAR is exercisable, such beneficiary or beneficiaries shall be entitled to
exercise such Stock Option or SAR pursuant to procedures established by the
Company.  If all designated beneficiaries predecease the employee, and if each
corporation, partnership, trust or other entity which is a designated
beneficiary is terminated, dissolved, becomes insolvent, or is adjudicated
bankrupt prior to the date of the employee’s death, or if the employee fails to
designate a beneficiary, then the following Persons in the order set forth below
shall be the designated beneficiary or designated beneficiaries of such
employee:

 

i)                                         the employee’s spouse, if living; or
if none,

 

ii)                                      the employee’s then living descendants,
per stirpes; or if none,

 

iii)                                   the employee’s estate.

 

8.5                                 Transferability.  No Incentive Stock Option
shall be transferable other than to a beneficiary determined pursuant to
Section 8.4 and effective on the recipient’s death.  No Restricted Stock Unit
Award, Performance Share Award or Deferred Compensation Account shall be
transferable other than (a) to a beneficiary determined pursuant to Section 8.4
and effective on the recipient’s death or (b) pursuant to a court order entered
in connection with a dissolution of marriage or child support.  No other award
under the Plan shall be transferable other than (a) to a beneficiary determined
pursuant to Section 8.4 and effective on the recipient’s death, (b) pursuant to
a court order entered in connection with a dissolution of marriage or child
support, or (c) to the extent permitted under (i) securities laws relating to
the registration of

 

17

--------------------------------------------------------------------------------


 

securities subject to employee benefit plans and (ii) the Agreement evidencing
the grant of such award, by gift to a Permitted Transferee.  Except as permitted
by the preceding provisions of this Section 8.5, no award under the Plan or
Deferred Compensation Account balance may be sold, transferred, assigned,
pledged, hypothecated, encumbered or otherwise disposed of (whether by operation
of law or otherwise) or be subject to execution, attachment or similar process. 
Upon any such attempt to so sell, transfer, assign, pledge, hypothecate,
encumber or otherwise dispose of any award or Deferred Compensation Account
balance, such award and all rights thereunder shall immediately become null and
void and any Employer Match Awards credited to such Deferred Compensation
Account shall immediately be forfeited.

 

8.6                                 Tax Withholding.  Prior to (i) the issuance
or delivery of any shares of Common Stock pursuant to an award made hereunder,
(ii) the payment of any cash pursuant to an award made hereunder or (iii) any
distribution from an employee’s Deferred Compensation Account, the Company shall
have the right to require payment by the holder of any federal, state, local or
any other taxes which may be required to be withheld or paid in connection with
such award or distribution.  An Agreement may provide that (i) the Company shall
withhold whole shares of Common Stock which would otherwise be delivered to the
holder, having an aggregate Fair Market Value determined as of the date the
obligation to withhold or pay taxes arises in connection with an award or
account (the “Tax Date”), or withhold an amount of cash which would otherwise be
payable to the holder, in the amount necessary to satisfy any such obligation or
(ii) the holder may satisfy any such obligation by any of the following means: 
(A) a cash payment to the Company, (B) delivery (either actual delivery or by
attestation procedures established by the Company) to the Company of
previously-owned whole shares of Common Stock having an aggregate Fair Market
Value, determined as of the Tax Date, equal to the amount necessary to satisfy
any such obligation, (C) authorizing the Company to withhold whole shares of
Common Stock which would otherwise be delivered having an aggregate Fair Market
Value, determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable, in either case equal to the amount necessary to satisfy
any such obligation, (D) in the case of the exercise of a Stock Option and to
the extent legally permissible, a cash payment by a broker-dealer acceptable to
the Company to whom the holder has submitted an irrevocable notice of exercise
or (E) any combination of (A), (B) and (C), in each case to the extent set forth
in the Agreement relating to the award.  Shares of Common Stock to be delivered
or withheld may not have an aggregate Fair Market Value in excess of the amount
determined by applying the minimum statutory withholding rate.  Any fraction of
a share of Common Stock which would be required to satisfy the aggregate of such
tax withholding obligation and the purchase price with respect to the award, if
any, shall be disregarded and the remaining amount due shall be paid in cash by
the holder. No share of Common Stock shall be delivered until the withholding
taxes thereon have been paid (or arrangement has been made for such payment to
the Company’s satisfaction).

 

8.7                                 Restrictions on Shares.  Each award granted
hereunder shall be subject to the requirement that if at any time the Company
determines that it is necessary or desirable as a condition of or in connection
with the delivery of shares pursuant to such award (i) to list, register or
qualify the shares of Common Stock subject to such award upon any securities
exchange or under any law, (ii) to obtain the consent or approval of any
governmental body, or (iii) to take any other action, such shares shall not be
delivered unless the listing, registration,

 

18

--------------------------------------------------------------------------------


 

qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company.  The Company may
require that certificates evidencing shares of Common Stock delivered pursuant
to any award made hereunder bear a legend indicating that the sale, transfer or
other disposition thereof by the holder is prohibited except in compliance with
the Securities Act of 1933, as amended, and the rules and regulations
thereunder.

 

8.8                                 Adjustment.  In the event of any conversion,
stock split, stock dividend, recapitalization, reclassification, reorganization,
merger, consolidation, spin-off, combination, exchange of shares, liquidation or
other similar change in capitalization or event, or any distribution to holders
of Common Stock other than a regular cash dividend, the number and class of
securities available under the Plan, the maximum number of securities with
respect to which Stock Options or SARs or a combination thereof may be granted
during any fiscal year of the Company to any grantee, the maximum number of
securities with respect to which Stock Awards subject to Performance Measures
may be granted during any fiscal year of the Company to any grantee, the maximum
number of securities with respect to which Performance Share Awards may be
granted during any fiscal year of the Company to any grantee, the maximum
aggregate number of securities that may be issued under the Plan in connection
with Incentive Stock Options, the maximum aggregate number of securities that
may be issued under the Plan in connection with Bonus Stock Awards, the terms of
each outstanding Stock Option or SAR, including the number and class of
securities subject to each outstanding Stock Option or SAR and the purchase
price or base price per security, the terms of each outstanding Stock Award or
Performance Share Award, including the number and class of securities subject to
each such outstanding Stock Award or Performance Share Award, and the number and
class of securities deemed to be held in each Deferred Compensation Account
shall be appropriately and equitably adjusted by the Committee, such adjustment
to be made in the case of outstanding Stock Options and SARs without an increase
in the aggregate purchase price or base price.  Such adjustment shall be final,
binding and conclusive.  If such adjustment would result in a fractional
security being available under the Plan, then such fractional security shall be
disregarded.  If such adjustment would result in a fractional security being
subject to an award under the Plan, then the Company shall pay the holder of
such award, in connection with the first exercise or settlement of such award,
in whole or part, occurring after such adjustment, an amount in cash determined
by multiplying (i) the fraction of such security (rounded to the nearest
hundredth) by (ii) the excess, if any, of (A) the Fair Market Value on the
vesting, exercise or other date that the award becomes payable, over (B) the
purchase or base price, if any, of such award.  Any adjustment pursuant to this
Section 8.8 shall be made in compliance with the requirements of section 409A of
the Code (to the extent applicable thereto), including without limitation, with
respect to Stock Options and SARs, the requirements of Treasury Regulation
§1.409A-1(b)(5)(v)(D).

 

8.9                                 Change in Control. (a)  Notwithstanding any
other provision of the Plan or any provision of any Agreement, in the event of a
Change in Control, the Board (as constituted prior to such Change in Control)
may in its discretion, but shall not be required to, make such adjustments to
outstanding awards hereunder as it deems appropriate, including, without
limitation:

 

19

--------------------------------------------------------------------------------

 


 

(1) (i) causing some or all outstanding Stock Options and SARs to  immediately
become exercisable in full, (ii) causing some or all outstanding Restricted
Stock Awards to become nonforfeitable and the Restriction Periods applicable to
some or all outstanding Restricted Stock Awards to lapse in full or in part,
(iii) causing some or all outstanding Restricted Stock Unit Awards to become
nonforfeitable, and to the extent permissible under section 409A of the Code,
causing the Restriction Periods applicable to some or all outstanding Restricted
Stock Unit Awards to lapse in full or in part; (iv) causing some or all
outstanding Performance Share Awards to become nonforfeitable, and to the extent
permissible under section 409A of the Code, causing the Performance Periods
applicable to some or all outstanding Performance Share Awards to lapse in full
or in part; (v) causing the Performance Measures applicable to some or all
outstanding Performance Share Awards, Restricted Stock Awards or Restricted
Stock Unit Awards (if any) to be deemed to be satisfied at the target, maximum
or any other level, as determined by the Board (as constituted prior to such
Change in Control), and (vi) causing some or all amounts deemed to be held in
Deferred Compensation Accounts to become nonforfeitable; and/or

 

(2)  substituting for some or all of the Common Stock available under the Plan,
whether or not then subject to an outstanding award, the number and class of
shares into which each outstanding share of such Common Stock shall be converted
pursuant to such Change in Control; provided, however, that in the event of such
a substitution, the purchase or base price per share of stock then subject to an
outstanding award under the Plan shall be appropriately adjusted by the
Committee (whose determination shall be final, binding and conclusive), but in
no event shall the aggregate purchase or base price for such shares be greater
than the aggregate purchase or base price for the shares of Common Stock subject
to such award prior to the Change in Control; and/or

 

(3)  requiring that outstanding awards, in whole or in part, be surrendered to
the Company by the holder, and be immediately cancelled by the Company, and
providing for the holder to receive (i) a cash payment in an amount equal to
(A) in the case of a Stock Option or an SAR, the number of shares of Common
Stock then subject to the portion of such Stock Option or SAR surrendered, to
the extent such Stock Option or SAR is then exercisable or becomes exercisable
pursuant to this Section 8.9(a), multiplied by the excess, if any, of the Fair
Market Value of a share of Common Stock as of the date of the Change in Control,
over the purchase price or base price per share of Common Stock subject to such
Stock Option or SAR, (B) in the case of a Stock Award, the number of shares of
Common Stock or Restricted Stock Units, as the case may be, then subject to the
portion of such award surrendered, to the extent the Restriction Period and
Performance Period, if any, on such Stock Award has lapsed or will lapse
pursuant to this Section 8.9(a) and to the extent that the Performance Measures,
if any, have been satisfied or are deemed satisfied pursuant to this
Section 8.9(a), multiplied by the Fair Market Value of a share of Common Stock
as of the date of the Change in Control, (C) in the case of a Performance Share
Award, the number of shares of Common Stock

 

20

--------------------------------------------------------------------------------


 

then subject to the portion of such award surrendered, to the extent the
Performance Period applicable to such award has lapsed or will lapse pursuant to
this Section 8.9(a) and to the extent that the Performance Measures applicable
to such award have been satisfied or are deemed satisfied pursuant to this
Section 8.9(a), multiplied by the Fair Market Value of a share of Common Stock
as of the date of the Change in Control, and (D) in the case of a Deferred
Compensation Account, the number of shares of Common Stock then subject to the
portion of such account surrendered, to the extent such Deferred Compensation
Account is then nonforfeitable or becomes nonforfeitable  pursuant to this
Section 8.9(a), multiplied by the Fair Market Value of a share of Common Stock
as of the date of the Change in Control; (ii) shares of capital stock of the
corporation resulting from or succeeding to the business of the Company pursuant
to such Change in Control, or a parent corporation thereof, having a fair market
value not less than the amount determined under clause (i) above; or (iii) a
combination of the payment of cash pursuant to clause (i) above and the issuance
of shares pursuant to clause (ii) above.  In the event of a payment or issuance 
pursuant to this Section 8.9(a)(3) with respect to a Deferred Compensation
Account, such payment or issuance shall be made at the time that the account
would have been paid if a Change in Control had not occurred.

 

(b)           For purposes of the Plan, “Change in Control” shall mean:

 

(1)           the acquisition by any Person, including any “person” within the
meaning of section 13(d)(3) or 14(d)(2) of the Exchange Act, of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of the then outstanding securities of the Company (the “Outstanding Voting
Securities”) (x) having sufficient voting power of all classes of capital stock
of the Company to elect at least 50% or more of the members of the Board or
(y) having 50% or more of the combined voting power of the Outstanding Voting
Securities entitled to vote generally on matters (without regard to the election
of directors), excluding, however, the following:  (i) any acquisition directly
from the Company or an Affiliate (excluding any acquisition resulting from the
exercise of an exercise, conversion or exchange privilege, unless the security
being so exercised, converted or exchanged was acquired directly from the
Company or an Affiliate), (ii) any acquisition by the Company or an Affiliate,
(iii) any acquisition by an employee benefit plan (or related trust) sponsored
or maintained by the Company or an Affiliate, (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (3) of this Section 8.9(b), or (v) any acquisition by the
following Persons:  (A) LeRoy T. Carlson or his spouse, (B) any child of LeRoy
T. Carlson or the spouse of any such child, (C) any grandchild of LeRoy T.
Carlson, including any child adopted by any child of LeRoy T. Carlson, or the
spouse of any such grandchild, (D) the estate of any of the Persons described in
clauses (A)-(C), (E) any trust or similar arrangement (including any acquisition
on behalf of such trust or similar arrangement by the trustees or similar
Persons) provided that all of the current beneficiaries of such trust or similar
arrangement are Persons described in clauses (A)-(C) or their

 

21

--------------------------------------------------------------------------------


 

lineal descendants, or (F) the voting trust which expires on June 30, 2035, or
any successor to such voting trust, including the trustees of such voting trust
on behalf of such voting trust (all such Persons, collectively, the “Exempted
Persons”);

 

(2)           individuals who, as of July 29, 2011, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided that any individual who becomes a director of the Company
after July 29, 2011 whose election, or nomination for election by the Company’s
stockholders, was approved by the vote of at least a majority of the directors
then comprising the Incumbent Board shall be deemed a member of the Incumbent
Board; and provided further that any individual who was initially elected as a
director of the Company as a result of an actual or threatened solicitation by a
Person other than the Board for the purpose of opposing a solicitation by any
other Person with respect to the election or removal of directors or any other
actual or threatened solicitation of proxies or consents by or on behalf of any
Person other than the Board shall not be deemed a member of the Incumbent Board;

 

(3)           consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”), excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the Persons who are the beneficial
owners of the Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, (x) sufficient voting
power to elect at least a majority of the members of the board of directors of
the corporation resulting from the Corporate Transaction and (y) more than 50%
of the combined voting power of the outstanding securities which are entitled to
vote generally on matters (without regard to the election of directors) of the
corporation resulting from such Corporate Transaction (including in each of
clauses (x) and (y), without limitation, a corporation which as a result of such
transaction owns, either directly or indirectly, the Company or all or
substantially all of the Company’s assets), in substantially the same
proportions relative to each other as the shares of Outstanding Voting
Securities are owned immediately prior to such Corporate Transaction, (ii) no
Person (other than the following Persons:  (v) the Company or an Affiliate,
(w) any employee benefit plan (or related trust) sponsored or maintained by the
Company or an Affiliate, (x) the corporation resulting from such Corporate
Transaction, (y) the Exempted Persons, and (z) any Person which beneficially
owned, immediately prior to such Corporate Transaction, directly or indirectly,
50% or more of the Outstanding Voting Securities) will beneficially own,
directly or indirectly, 50% or more of the combined voting power of the
outstanding securities of such corporation entitled to vote generally on matters
(without regard to the election of directors) and (iii) individuals who were
members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction; or

 

22

--------------------------------------------------------------------------------


 

(4)           approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.

 

8.10         Forfeiture of Award upon Competition with Company or an Affiliate
or Misappropriation of Confidential Information.  Notwithstanding any other
provision herein, on the date on which an award recipient (a) enters into
competition with the Company or an Affiliate, or (b) misappropriates
confidential information of the Company or an Affiliate, in each case as
determined by the Company in its sole discretion, any Stock Option, SAR,
Restricted Stock Award, Restricted Stock Unit Award or Performance Share Award
then held by the award recipient (or a Permitted Transferee thereof) shall be
forfeited and any balance credited to the award recipient’s Deferred
Compensation Account attributable to Employer Match Awards shall be forfeited,
in each case regardless of whether such award or account balance would otherwise
be nonforfeitable.

 

For purposes of the preceding sentence, an award recipient shall be treated as
entering into competition with the Company or an Affiliate if such award
recipient (i) directly or indirectly, individually or in conjunction with any
Person, has contact with any customer of the Company or an Affiliate or with any
prospective customer which has been contacted or solicited by or on behalf of
the Company or an Affiliate for the purpose of soliciting or selling to such
customer or prospective customer any competing product or service, except to the
extent such contact is made on behalf of the Company or an Affiliate, or
(ii) otherwise competes with the Company or an Affiliate in any manner or
otherwise engages in the business of the Company or an Affiliate.

 

An award recipient shall be treated as misappropriating confidential information
of the Company or an Affiliate if such award recipient (i) uses confidential
information (as defined below) for the benefit of anyone other than the Company
or such Affiliate, as the case may be, or discloses the confidential information
to anyone not authorized by the Company or such Affiliate, as the case may be,
to receive such information, (ii) upon termination of employment, makes any
summaries of, takes any notes with respect to, or memorizes any confidential
information or takes any confidential information or reproductions thereof from
the facilities of the Company or an Affiliate, or (iii) upon termination of
employment or upon the request of the Company or an Affiliate, fails to return
all confidential information then in the award recipient’s possession. 
“Confidential information” shall mean any confidential and proprietary drawings,
reports, sales and training manuals, customer lists, computer programs, and
other material embodying trade secrets or confidential technical, business, or
financial information of the Company or an Affiliate.

 

8.11         No Right of Participation, Employment or Service.  No Person shall
have any right to participate in the Plan.  Neither the Plan nor any award
granted hereunder shall confer upon any individual any right to continued
employment by or service with the Company or any of its subsidiaries or
affiliates or affect in any manner the right of the Company or any of its
subsidiaries or affiliates to terminate the employment or service of any
individual at any time without liability hereunder.

 

23

--------------------------------------------------------------------------------


 

8.12         Rights as Stockholder.  No Person shall have any right as a
stockholder of the Company with respect to any shares of Common Stock that are
subject to an award granted hereunder unless and until such Person becomes a
stockholder of record with respect to such shares of Common Stock.

 

8.13         Governing Law.  The Plan, each award granted hereunder and the
related Agreement, and all determinations made and actions taken pursuant
thereto, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Delaware and
construed in accordance therewith without giving effect to principles of
conflicts of laws.

 

8.14         Severability.  If a provision of the Plan shall be held illegal or
invalid, the illegality or invalidity shall not affect the remaining parts of
the Plan and the Plan shall be construed and enforced as if the illegal or
invalid provision had not been included in the Plan.

 

8.15         Compliance with Section 409A of the Code.  It is intended that the
Plan be exempt from the requirements of section 409A of the Code to the maximum
extent possible.  To the extent the Plan is subject to the requirements of
section 409A of the Code, it is intended that the Plan comply with such
requirements to the maximum extent possible.  The Plan shall be administered and
interpreted in a manner consistent with this intent.  Notwithstanding the
foregoing, no particular tax result for an employee with respect to any income
recognized by the employee in connection with the Plan is guaranteed under the
Plan, and the employee solely shall be responsible for any taxes, interest,
penalties or other amounts imposed on the employee in connection with the Plan.

 

24

--------------------------------------------------------------------------------